               Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
LUIS FONSECA, individually and as guardian of
P., his teenage daughter, an Infant,
                                                                                   COMPLAINT
         Plaintiffs,
                                                                                   20-cv-
         vs.
                                                                                   JURY TRIAL
CITY OF NEW YORK, NEW YORK CITY                                                    DEMANDED
DEPT. OF EDUCATION, JANICE BRUCE
and MIGUELINA UREÑA

         Defendants.
------------------------------------------------------------- X

    1. This action is brought under Title IX of the Education Amendments of 1972, and the

         New York State and City Human Rights Law.

    2. Plaintiffs (P. is a fictitious name to protect the identity of a pre-teen minor female) are

         citizens of the State of Georgia, though they once lived in New York.1

    3. Defendants are the City of New York, which oversees the Department of Education

         (“DOE”). The latter defendants have their headquarters, and thus citizenship, in the City

         and County of New York. Bruce is the principal of DOE Public Intermediate (aka Junior

         High) School 291 in Brooklyn (from now on “School 291”). Ureña is a counselor at

         School 291. The citizenships of Bruce and Ureña are unknown. Plaintiffs are confident

         that neither is a citizen of Georgia.

    4. Jurisdiction is predicated on federal question jurisdiction, Title IX, 20 U.S.C. § 1681.

         Also, since there is diversity between the parties, diversity jurisdiction is tenable in the

         alternative.



1
  Mr. Fonseca is P.’s father. Mr. Fonseca’s wife (P’s mother) and P.’s two siblings are not parties to this lawsuit,
though they are mentioned once below.




                                                                                                                       1
      Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 2 of 13



                                           FACTS

5. Plaintiffs reallege all previous paragraphs.

6. Plaintiff “P.,” a young woman of 13, has special needs and, upon information and belief,

   suffers from ADD, mild retardation, and perhaps autism – although the last of these is

   unclear. She presents as non-disabled in person, looking about her age, or maybe a bit

   more mature. She speaks in a seemingly ordinary way, but if you sit and talk with her for

   a time, she utters non-sequiturs and focuses on otherwise irrelevant information to the

   purposes of the conversation.

7. However, when she is silent, one could say that P. appears like a “normal” young woman.

   In other words, her intellectual disabilities are real. Still, there is nothing about her visibly

   that would make one think she has a disability.

8. She has an Individualized Education Program (IEP) assigned to her by the DOE. (This

   lawsuit does not contend that her IEP is inadequate.)

9. P. appears older than thirteen; this statement is subjective, but one could reasonably say

   that for her age group, she seems well-developed and attractive.

10. School 291 has mainstream and special-needs students; the two categories of students

   interact, among other things, between classes, on the playground, at lunch, and at school-

   wide events. P. attended only special-needs courses, however.

11. P.’s father, Plaintiff Luis Fonseca, is also a Parent Advocate at School 291. He started in

   that role when P. entered 291. He was also on the 291 PTA. He loved acting in both roles,

   one of which provided a modest stipend. (He will remain in the latter position until his

   appointment expires, despite his move to Georgia.)




                                                                                                  2
       Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 3 of 13



12. The DOE actively – at least now – encourages Parent-School interaction and

   relationships. The issue appears multiple times on the DOE website, of one page is titled

   “Parent Empowerment Listening Tour Themes.”

13. The love that DOE has for its students’ parents, however, might not be shared by

   particular DOE administrators. Mr. Fonseca found this to be correct, at least as to Janice

   Bruce, School 291 Principal, who (in a phrase) never had the time of day for Mr.

   Fonseca.

14. That was reluctantly tolerable for a while, but as P. grew more into a young woman, the

   relationship of necessity between Fonseca and Bruce would bend and then break.

15. A problem started in Spring 2019. A young woman – “S.,” a mainstream student, P.’s

   age, who attended School 291 with P. – began to show P. a little unwanted attention –

   usually verbally, although she threatened to fight P.

16. As far as Fonseca was concerned, this was never the archetypal bullying that a special-

   needs students might suffer. P. was called names that called to attention, in unflattering

   ways, her intellectual disability.

17. S. got some of her other friends to join in the verbal bullying of P.

18. S. at one point told her friends to tell P.’s friends that she was wanted to meet P. at a fast-

   food restaurant to fight.

19. Fonseca complained, including to Ms. Bruce, thought it was an emotional and

   bureaucratic struggle, and, as stated above, Bruce paid Fonseca no mind.

20. But then S.’s harassment of P. continued; she expressed distress to her parents and others.

   She cried. This caused her father distress, as well as the rest of the family.




                                                                                                  3
      Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 4 of 13



21. Fonseca wanted the matter to stop. While Bruce took no steps to stop the harassment, by

   dint of his working at the DOE, at the end of the school year, people at School 291 hosted

   a meeting for the two girls. This meeting was called “mediation.”

22. The idea of a “mediation” was objectively misguided. The evidence showed that S. was

   harassing P. P., the victim, was nevertheless instructed to sit in a room and meet on equal

   footing with her young harasser – no matter the harasser’s motive.

23. P., a special-needs student, had no ability to “mediate” with S., the mainstream student.

   She can barely follow the logic of sentences, yet she was placed into a “mediation”

   wherein her harasser would be treated neutrally, and she would be on common footing

   with her mainstream harasser. It was nonsense plan to begin with and would fail.

24. Nevertheless, this “mediation” ended with no quarreling. More important, the meeting

   was the end of the school year. To the extent that this meeting quieted the parties down, it

   worked for the day; as summer approached, perhaps the people involved though it was a

   temporary rapprochement. In the fall, all would see if student S. and Plaintiff P. could get

   along in the next school year.

25. Fall classes began in August 2019. As might have been predicted, S., who suffered no

   discipline for her bullying P., and became more emboldened. Soon, she began to reveal

   the reasons she was drawn to P. It was not necessarily to make fun of her disability, but

   because S. had been acting out in the previous school year because she was physically

   attracted to P.

26. This became evident when S. commented favorably on P.’s figure, asking P. why she

   “didn’t like girls instead of guys. Girls are better.”




                                                                                                4
      Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 5 of 13



27. And despite the overblown attempt to mediate a problem of bad behavior, S.’s fixation on

   P. worsened.

28. On two occasions (approximately October 24 and 25, 2019), S. approached P. from the

   front and hugged her. While hugging her, S. grabbed P.’s buttocks and she squeezed in a

   sexual manner.

29. An administrative complaint was initiated by Fonseca, under the Rules of the Chancellor.

   An investigation was undertaken, in whole or in part by Dean Justin Hester of School

   291. Dean Hester took written statements from students who were reportedly present

   when the hug and buttocks squeezes occurred. He made the final determination that “the

   Chancellor’s rules [on sexual behaviors] had been broken.”

30. This finding angered Bruce. Since Fonseca had filed the complaint that had been

   sustained, she set out to see that he would suffer.

31. Indeed, both Bruce and, at her behest, Ureña retaliated against Fonseca in multiple ways.

   Ureña was P.’s counselor. On information and belief, Because she was so active in

   undermining Fonseca, Bruce enlisted Ureña's assistance to make complaints against

   Fonseca. This had been and always was Bruce’s modus operandi.

32. That Bruce and Ureña were working in concert is not necessary for this complaint.

   Nevertheless, first, Ureña attempted to get Fonseca in trouble after P. had – unbeknownst

   to Fonseca – lent her friend a cell phone. “J.” is the name of the friend and she is a special

   needs student as well, though higher functioning.

33. Apparently, J.’s father was out of the country, and J could not reach him. P. gave J. her

   cellphone, in logic that made sense to her. The phone was owned by Mr. Fonseca,

   although he had given it to P.




                                                                                                5
       Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 6 of 13



34. Ureña noticed this exchange between the girls. She later took the phone from J. and asked

   her to unlock it, which J. did. Ureña then wrote out a statement for J. to sign that was

   false, mentioning that Mr. Fonseca (and not P.) had given J. the phone. This was a gross

   stretch of the imagination that allows for a malicious interpretation of the acts of Mr.

   Fonseca.

35. As it happens, P. and J. are close friends. J. had signed Ureña’s statement, but at the

   behest of her father, she recanted it. Ureña had acted out of retaliation because Fonseca

   had filed the complaint with Dean Hester, and it resulted in a founded determination of

   harassment when she, as well as Bruce, had been importuned to resolve the problem at an

   earlier stage. She failed, probably because she believed nothing would happen with the

   investigation.

36. Ureña extracted a false narrative about the phone from J. to create the implication that

   Fonseca had intentionally given a cell phone to a special-needs child. Upon information

   and belief, Ureña then reported this allegation to a governmental entity and might have

   reported it to the police. She was transmitting this information in the attempt to imply the

   nefarious – something that no reasonable person would glean from the circumstances.

37. Ureña wanted to damage Fonseca’s reputation – if not see him arrested. A false allegation

   like this can destroy a person’s reputation.

38. Even if Ureña’s actions did not lead to adverse consequences to Fonseca, it scared

   Fonseca thoroughly. An effort like this was beyond the typical politics one might expect

   at the DOE, but not beyond those of School 291.

39. At or about this time, P. was referred to private counseling at the suggestion of Ureña.

   Plaintiffs and the rest of their family availed themselves of the services at the Coalition




                                                                                                 6
       Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 7 of 13



    for Hispanic Family Services in Brooklyn. They had 4-5 visits and were discharged by

    the counselor.

40. Nevertheless on the very same day of the family’s first meeting at Hispanic Family

    Services – and upon robust information and belief – Bruce called in a complaint to the

    Child Abuse Hotline in Albany.

41. While Bruce is known as a “mandated reporter” – i.e., a person who must, by law, report

    suspected cases of child abuse or neglect. But the law does not mandate a complaint that

    includes exaggerated facts or false information.

42. In New York City, Hotline complaints are referred to ACS, or the Administration for

    Children’s Services. ACS has the authority to take children out of their parents’ homes,

    on some emergency bases – and “emergency” is in the mind of the beholder – which

    authority may be exercised without court approval. The removal could also be longer.

    ACS may take a family to court to enforce goals that ACS – in its discretion and subject

    to the approval for the judge – believes are appropriate. But, again, ACS is staffed by

    workers with little specialized training. What ACS deem appropriate might seem

    arbitrary, and judges are loathe to overrule ACS’ recommendations.

43. There exists the threat, with ACS in the works, that children might be removed from a

    family – even a family is in full compliance with agency’s enforced goals. New goals are

    established; extensions of supervision or foster case are routine.

44. Being subject to ACS jurisdiction is an intrusion into a person’s liberty. It is, to put it

    mildly, an embarrassment: a parent subject to ACS supervision cannot but feel defensive

    and judged by a government agency entering family life simply because of an anonymous

    call. But again, that Bruce called – on the very first day of the family’s private




                                                                                                  7
      Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 8 of 13



   counselling, no less – and the fact that she was principal at P.’s school would ensure that

   ACS’ investigation would not be a whitewash.

45. Bruce reported that P. was depressed, if not suicidal.

46. School 291 did not ask Fonseca to provide evidence that P. had attended family therapy –

   something that Fonseca and his wife would have agreed to provide.

47. But to Bruce, a call to ACS would be more effective in furthering her goal, which had

   nothing to do with the young P.’s well-being, but to retaliate against Fonseca.

48. Fortunately, ACS either saw through the ploy or realized all of Fonseca’s children were

   safe. Though the caseworker initially visited unannounced – thereupon declaring that a

   complaint from School 291 reported that P. had had thoughts of suicide. This statement

   was a lie. The caseworker saw the family and was seemingly convinced the allegation

   was untrue. There were some weeks of supervision, but after Fonseca brought all of his

   children to an ACS casework supervisor, the family was discharged without further

   guidance.

49. Finally, Madeleine Rodriguez - an Assistant Principal at School 291- tried to suggest that

   Fonseca was mismanaging money. He was involved in many of PTA and Community

   Relationships, which include staging community events at the School (or elsewhere).

50. As such, just before the school closed for the long weekend preceding Christmas,

   Fonseca hired a Mariachi band to serenade the students and parents. This was pre-

   approved by DOE.

51. The Dean's report of the violations of the Chancellor's Rules had barely been handed

   down.




                                                                                                 8
      Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 9 of 13



52. Nevertheless, during the Mariachi performance, Rodriguez confronted Fonseca to ask

   him where he got the money – a total of $2000 – to hire the band. Fonseca said, “This is

   my private donation to the community.” Rodriguez said, “I’m going to find out about

   this.” It was Fonseca’s money.

53. Upon information and belief, Rodriguez then made a 311 call to complain about her

   alleged concerns, then 311 referred the matter to the DOE. Fonseca learned of these

   complaints, which were not acted upon by the DOE.

54. Fonseca could no longer tolerate this retaliation. Perhaps wishfully, he was offered and

   accepted a mediation with Bruce and other DOE administrators. But for reasons

   unverified, the intervention was canceled. It was said to be rescheduled in two weeks, but

   never was.

55. Why, Fonseca wondered, would he trust the DOE when it had not lived up so many other

   promises? Moreover, certain DOE personnel made his life complicated when all he

   wanted to do was protect his special-needs daughter. A mediation was not going to

   change DOE culture.

56. Fonseca decided he had to move his family to Georgia – a place he had once lived – to

   remove the failures of the DOE toward P. and its retaliation toward him at a school that

   can meet P.’s needs.

57. In one of Fonseca’s last conversations with anyone at DOE, he asked Deputy Chancellor

   Adrian Austin, “If that were your daughter, what would you do?” Austin responded, “I

   think you know what I would do" (or words to that effect). Fonseca and Austin had

   discussed the unpalatable option of removing his daughter from an otherwise functioning

   school; the whole point of their conversations was to avoid that.




                                                                                               9
      Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 10 of 13



58. But after getting an indicated sexual harassment complaint, Fonseca suffered retaliation

   and the School was doing nothing for P. if it continued to undermine his effectiveness.

   Fonseca decided that, despite his daughter’s wishes – and his two youngest children were

   wailing when they had to say goodbye to their friends – he had no choice to get P. out of

   the school, even if she had a decent IEP there.

59. In addition to withdrawing P. from 291, he removed her from the entire DOE (as well as

   his other two children). Fonseca understood the politics at DOE so well, and would not

   trust them ever again to his detriment.

60. Their new life in Georgia is currently rocky. With help, they will stabilize, but no parent

   of a special-needs (or other vulnerable) student should have to flee the jurisdiction

   because the local school system is often dysfunctional, tribal and territorial, and

   retaliatory.

61. He and his daughter now sue for redress.

                            FIRST CAUSE OF ACTION
                                   TITLE IX
                      RETALITATION brought by LUIS FONSECA

62. Plaintiffs repeat and reallege all previous paragraphs as if set forth herein.

63. Courts have uniformly interpreted Title IX, 20 U.S.C. § 1681, implies a private right of

   action against a program or activity, such as the New York City DOE, that accepts

   federal funding as subject to Title IX, which prohibits sex discrimination.

64. Retaliation is prohibited under Title IX per all courts to have reached the question,

   including the Second Circuit in 2011. See Papelino v. Albany Coll. of Pharmacy of Union

   Univ., 633 F.3d 81 (2d Cir. 2011).




                                                                                               10
      Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 11 of 13



65. Ureña, Bruce and Rodriguez were acting the scope of their employment when they

   committed the four retaliatory actions after the sexual harassment was founded by the

   Dean: (1) bringing false charges to ACS; (2) accusing plaintiff of giving a cell phone to a

   student, J., to communicate with Fonseca; (3) questioning and then reporting Fonseca’s

   hiring a Mariachi band at a Thanksgiving event.

66. Any one of these acts, let alone three combined, would deter a reasonable parent from

   making a complaint of discrimination.

67. Mr. Fonseca, knowing Ms. Bruce would never stop in her passive-aggressive and

   sometimes surreptitiously aggressive treatment of him. He took the advice of the Deputy

   Chancellor Austin and got P. out of the school – something she didn’t want.

68. This caused emotional distress: Fonseca knew it was difficult to get a proper IEP, and he

   would have to trust the DOE to fashion a similar one for P., and she could have been

   transferred to a school far out of her neighborhood. He didn’t trust the DOE, so he

   returned to Georgia, a place he had once called home. He hope to stabilize his entire

   family, but none of it had to occur, had the retaliation not occurred.

69. As a result of the foregoing, Fonseca has been damaged.
                            SECOND CAUSE OF ACTION
                                   TITLE IX
                         SEXUAL HARASSMENT brought by P.

70. Plaintiffs repeat and reallege all previous paragraphs as if set forth herein.

71. P. was sexually harassed twice because of defendants’ deliberate indifference to the

   anomalous attraction of S. to P starting in 2019.

72. While there was a “mediation” between the two young women, it was too late in the

   school year to have been effective. The idea of “mediating” a problem between a special

   needs student and a mainstream student was doomed to fail. The mainstream student was




                                                                                            11
      Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 12 of 13



   harassing the special-needs student. In such a case, the mainstream student needs

   counselling or discipline; to bring P. into the dissonance between the two validated P.’s

   behavior.

73. In the coming months, the behavior escalated, resulting in a violation of the Chancellor’s

   Rules when S. on two occasions squeezed P.’s buttocks in a sexual manner.

74. As a result of the foregoing, P. has been damaged.

                          THIRD CAUSE OF ACTION
                  VIOLATION OF THE CITY HUMAN RIGHTS LAW
                                RETALIATION

75. Plaintiffs repeat and reallege all previous paragraphs as if set forth herein.

76. As a result of the foregoing, plaintiff Luis Fonseca has been damaged.

                          FOURTH CAUSE OF ACTION
                  VIOLATION OF THE CITY HUMAN RIGHTS LAW
                            SEXUAL HARASSMENT

77. Plaintiffs repeat and reallege all previous paragraphs as if set forth herein.

78. As a result of the foregoing, plaintiff P. has been damaged.

                               FIFTH CAUSE OF ACTION
                                    NEGLIGENCE
                                     Brought by P.

79. Plaintiffs repeat and reallege all previous paragraphs as if set forth herein.

80. Plaintiffs filed a timely notice of claim noting the events of October 24 and 25.

81. As a result of the defendants’ negligence, when it knew of a problem between P. and S.,

   by failing to take measures to stop S.’s harassment of P., P. was (a) put in actual fear of

   immediate battery; and (b) thereafter touched by S. twice in a sexual manner.

82. As a result of the foregoing, plaintiff P. has been damaged.




                                                                                                 12
        Case 1:20-cv-01014-RA Document 6 Filed 02/06/20 Page 13 of 13



WHEREFORE, Plaintiff demands the following relief:

          1. Compensatory Damages in an amount exceeding $75,000;

          2. Punitive Damages;

          3. Attorneys’ fees under 42 U.S.C. § 1988 or the New York City HRL;

          4. Such other relief as the Court may deem appropriate.
Dated: New York, New York
       February 6, 2020


       Greg S. Antollino
GREGORY ANTOLLINO, ESQ.
275 SEVENTH AVENUE, SEVENTH FLOOR
NEW YORK, NEW YORK 10001
(212) 334-7397
gregory10011@icloud.com




                                                                                13
